Citation Nr: 1528702	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 22, 2007, for the grant of service connection for anxiety with posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for lipoma (claimed as growths all over body).

3.  Entitlement to service connection for actinic keratosis.

4.  Entitlement to service connection for soft tissue sarcoma.

5.  Entitlement to service connection for residuals of shell fragment wounds of the back.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a right hip disability.

9.  Entitlement to service connection for a left hip disability.

10.  Entitlement to service connection for a right elbow disability.

11.  Entitlement to service connection for a left elbow disability.

12.  Entitlement to service connection for a right knee disability.

13.  Entitlement to service connection for a left knee disability.

14.  Entitlement to an initial rating in excess of 30 percent for anxiety with PTSD.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2008, April 2010, and July 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the appeal was transferred recently to the Waco, Texas, RO.

On August 7, 2012, the Veteran raised the issues of entitlement to service connection for hypertension and grinding of the teeth due to service-connected anxiety with PTSD and exposure to agent orange.  On November 20, 2012, the Veteran raised the issue of entitlement to service connection for alcoholism as due to service-connected anxiety with PTSD.  On November 4, 2013, the Veteran raised the issue of entitlement to service connection for arthritis of the back.  As the Board cannot take jurisdiction of these claims, they are referred to the RO for appropriate action.

Aside from the issue of entitlement to an earlier effective date for service connection for anxiety and PTSD, which is adjudicated below, all of the remaining issues on appeal are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran was separated from active service in June 1969.

2.  On August 27, 2001, the Veteran filed a claim of service connection for a disability that can be reasonably construed as PTSD.

3.  In June 2002, the RO denied the claim of service connection for PTSD for lack of a confirmed in-service stressor; the Veteran was notified of the decision and of his appellate rights but he did not appeal and no new and material evidence was received within the appeal period.

4.  The additional evidence since the RO's decision in June 2002 includes service department records that existed and had not been associated with the claims file when VA first decided the claim.

5.  In April 2010, the RO awarded service connection for anxiety with PTSD based in part on these additional service department records.


CONCLUSION OF LAW

The criteria for an earlier effective date of August 27, 2001, for the grant of service connection for anxiety with PTSD have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Relevant post-service VA and private treatment records, that is, those dated prior to August 22, 2007, the effective date on appeal, have also been obtained.  A VA medical examination or medical opinion is not needed because the material issue of fact pertains to whether there was an earlier pending claim.  Thus, VA's duty to assist has been met.

Earlier Effective Date for Anxiety with PTSD

The Veteran seeks an earlier effective date than August 22, 2007, for the grant of service connection for anxiety with PTSD.

On August 27, 2001, the Veteran filed a claim for service connection for PTSD, which he attributed to combat in the Republic of Vietnam.

In June 2002, the RO denied the claim for lack of a confirmed in-service stressor.  The Veteran was notified of the decision and of his appellate rights but he did not appeal and no new and material evidence was received within the appeal period.

On April 14, 2006, the Buffalo, New York, RO received the Veteran's petition to reopen the claim of service connection for PTSD.

On August 22, 2007, the Houston, Texas, RO received the Veteran's petition to reopen the claim of service connection for PTSD.

On August 30, 2007, a representative from the Joint Services Records Research Center team (JSSRC) contacted the Buffalo RO and confirmed the Veteran's reported in-service stressors.  The confirmation was based on service department records that showed attacks on a base where the Veteran was stationed.

In November 2008, the RO denied service connection for anxiety with PTSD.

In April 2010, the Houston, Texas, RO found that the November 2008 denial was fatally flawed and granted service connection for anxiety with PTSD effective August 22, 2007.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

The only way to overcome the finality of a decision is to request revision of the decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  An exception to this rule is 38 C.F.R. § 3.156 (c)(1), which provides that if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on such records is effective the date entitlement arose or the date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2014).

Here, the service department records associated with the claims file in August 2007 are relevant to the Veteran's claim because they confirmed the occurrence of the reported in-service stressors, the absence of which was the basis of the RO's June 2002 denial.  Significantly, the JSSRC located these documents with information in the Veteran's service personnel record and detailed accounts of the event, both of which were before the RO in June 2002.  See 38 C.F.R. § 3.156(c)(2).

As the award of service connection for PTSD was based in part on these additional service department records, the earliest effective date is the date VA received the claim it denied it's June 2002 rating decision.  See 38 C.F.R. § 3.156(c)(3).

The Board finds that the August 27, 2001, claim of service connection for PTSD is the earliest correspondence that meets the criteria for a claim of service connection for a psychiatric disorder, to include anxiety with PTSD.  This was more than one year after separation from service.  All earlier correspondence pertains to blackout spells and lung disorders.  Therefore, the Board finds that the appropriate effective date for the grant of service connection for anxiety with PTSD is August 27, 2001.


ORDER

Entitlement to an effective date of August 27, 2001, for an award of service connection for anxiety with PTSD is granted.


REMAND

In December 2012, the Veteran reported that he has been in receipt of Social Security Disability Income and suggested that he may have received similar benefits from the state of New York.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

In January 2013, the Veteran reported that his former attorney, Larry Schuh, has buddy statements and company records pertinent to the claim for service connection for residuals of shell fragment wounds of the back.  Upon remand, the AOJ should make reasonable efforts to obtain these potentially relevant records.

In March 2012, the Veteran underwent a VA skin examination.  The examiner diagnosed lipoma, but did not provide an etiological opinion or address evidence of mumps and boils on separation from service or the Veteran's reported history of skin problems since service.  For these reasons, reexamination is needed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (explaining that examiners must take into account lay statements); Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (explaining that examiners must provide an etiological opinion or explain why such an opinion cannot be provided).

The Veteran reports shell fragment wounds of the back and disabilities of the shoulders, hips, elbows, and knees since combat service in the Republic of Vietnam.  There is evidence of swollen or painful joints on separation from service.  VA and correctional institution medical records show metallic foreign bodies in the Veteran's back in July 2006 as well as x-ray evidence of arthritis of the hips, knees, and back as early as February 2007, February 2008, and May 2010 respectively.  The Veteran attributes his injuries to combat, the wear and tear of parachute training, and agent orange exposure.  The evidence of record suggests that the Veteran's current musculoskeletal disabilities may be related to service.  As the evidence of record is insufficient to decide the claims, VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In December 2012, the Veteran reported that his anxiety with PTSD had worsened since his last VA examination in March 2012.  He explained that his flashbacks are more frequent and that he now experiences panic attacks and total blackout spells, during which he does things that he cannot remember.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2014).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA disability records, to include any SSA decision on the Veteran's application for SSA benefits.  A copy of any request(s) for these records, and any reply, to include any records provided, should be included in the Veteran's claims file.

2.  Contact the Veteran and/or his representative and ask him to identify all VA and non-VA clinicians who have treated him for lipoma, actinic keratosis, soft tissue sarcoma, residuals of shell fragment wounds of the back, a right shoulder disability, a left shoulder disability, a right hip disability, a left hip disability, a right elbow disability, a left elbow disability, a right knee disability, and/or for a left knee disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Contact Larry Schuh, the Veteran's former attorney, and request that Mr. Schuh provide buddy statements and company records pertinent to the Veteran's claim for service connection for residuals of shell fragment wounds of the back.  A copy of any request(s) sent to Mr. Schuh, and any reply, to include any records provided, should be included in the claims file.

4.  Then, schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of any current disability of the back (including residuals of shell fragment wounds), shoulders, hips, elbows, and knees.  The claims file and a copy of this remand must be provided to the examiner(s) for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner(s) should identify any current disability of the back (including residuals of shell fragment wounds), shoulders, hips, elbows, and knees currently experienced by the Veteran.

If arthritis in any of the identified joints is diagnosed, the examiner is to opine whether (i) it had its onset within one year after separation from service or (ii) it is related to evidence of swollen or painful joints on separation from service or the Veteran's report of joint pain since service.  Significantly, VA has conceded that the Veteran was involved in combat during his service in Republic of Vietnam.

As to any current orthopedic diagnoses other than arthritis, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosis is related to the Veteran's active service, to include exposure to agent orange, combat injuries, or parachute training.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected anxiety with PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical  and employment history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to discuss all signs and symptoms of the Veteran's service-connected anxiety with PTSD that may be present in accordance with the relevant rating criteria.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected anxiety with PTSD, alone or in combination, precludes him from securing and maintaining a substantially gainful occupation.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


